DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 10/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-9, 12-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biler et al. (US 2015/0049419).
Regarding claim 1, Biler et al. disclose a solid electrolytic capacitor comprising: 		a solid electrolytic capacitor comprising:
a capacitor element (33) that contains a sintered porous anode body [0010]-[0017], a dielectric [0018] that overlies the anode body, and a solid electrolyte [0020]-[0045] that overlies the dielectric;
an anode lead (16) extending from a surface of the capacitor element;
an anode termination (64) that is in electrical connection with the anode lead (16) and a cathode termination (73) that is in electrical connection with the solid electrolyte,
a casing material (130) that encapsulates the capacitor element (33) and anode lead (16); and
a barrier coating (132) that is disposed on at least a portion of the capacitor element (33)  and is in contact with the casing material (130), wherein the coating comprises a polymeric material that includes a fluorinated component and a non-fluorinated component [0059], wherein the polymeric material has a glass transition temperature of from about 10°C to about 120°C and a thermal decomposition temperature of about 200°C to about 300°C.
Claim 1 recites a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 1 above, the Biler et al. reference teaches the claimed barrier coating.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
Regarding claim 2, Biler et al. disclose the capacitor exhibits a Moisture Sensitive Level of at least 4 when tested in accordance with J-STD- 020E (December 2014).
Claim 2 recites a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 2 above, the Biler et al. reference teaches the claimed barrier coating.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
Regarding claim 3, Biler et al. disclose the fluorinated component includes a fluorocarbon having a  fluoroalkyl group [0063].
Regarding claim 4, Biler et al. dislcose 4 the fluoroalkyl group includes -CF3 ([0063], when p=1 and q=0).
Regarding claim 8, Biler et al. disclose the fluorinated component and the non-fluorinated component are monomeric repeating units of a copolymer [0059].
Regarding claim 9, Biler et al. disclose the fluorinated component is a separate material from the non-fluorinated component [0059].
 Regarding claim 12, Biler et al. disclose the barrier coating (132) is in contact (at least indirect contact with) with at least a portion of the anode termination (63) and/or cathode termination (73).
Regarding claim 13, Biler et al. disclose the barrier coating (132) covers at least a portion of the anode termination (63).
Regarding claim 14, Biler et al. disclose the barrier coating (132) covers at least a portion of the anode lead (16).
Regarding claim 15, Biler et al. disclose the barrier coating (132) covers at least a portion of the surface of the capacitor element (33) from which the anode lead (16) extends.
Regarding claim 16, Biler et al. disclose the casing material (130) is formed from a resinous matrix [0050]-[0057].
Regarding claim 17, Biler et al. disclose the capacitor element (33) further comprises a cathode coating that contains a metal particle layer [0081] that overlies the solid electrolyte [0081], wherein the metal particle layer includes a plurality of conductive metal particles (silver – [0081]).
Regarding claim 18,  Biler et al. disclose the anode body includes tantalum [0081]. 
Regarding claim 19, Biler et al. disclose the solid electrolyte includes a conductive polymer [0081].
Regarding claims 20-21, Biler et al. disclose the conductive polymer is poly(3,4-ethylenedioxythiophene) [0081].
Regarding claim 22, Biler et al. disclose the solid electrolyte also contains a polymeric counterion [0036].
Regarding claim 23, Biler et al. disclose an external polymer coating that overlies the solid electrolyte and contains pre-polymerized conductive polymer particles and a cross-linking agent [0046]-[0050].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biler et al. (US 2015/0049419) in view of Petrzilek et al. (US 2019/0392998).
Regarding claim 5, Biler et al. disclose the claimed invention except for the fluorocarbon also contains a (meth)acrylate group.
Petrzilek et al. disclose a fluorocarbon, wherein the fluorocarbon also contains a (meth)acrylate group [0074].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the fluorocarbon of Biler et al. to include a (meth)acrylate group, since hydrophobic materials are selected based on design considerations and tradeoffs between cost, mechanical and water repelling properties. 
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 6-7, Biler et al. disclose the claimed invention except for the fluorinated component includes a fluoroalkyl-substituted (meth)acrylate (selected from the group consisting of perfluorobutyl (meth)acrylate, perfluorohexyl (meth)acrylate, perfluoroheptyl (meth)acrylate, perfluorooctyl (meth)acrylate, perfluorononyl (meth)acrylate, perfluorodecyl (meth)acrylate, perfluoroundecy| (meth)acrylate, perfluorododecyl (meth)acrylate, or a combination thereof.
Petrzilek et al. disclose a fluorinated component that comprises perfluorohexyl (meth)acrylate [0074].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the fluorinated component of Biler et al. to include a perfluorohexyl(meth)acrylate, since hydrophobic materials are selected based on design considerations and tradeoffs between cost, mechanical and water repelling properties. 
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest a solid electrolytic capacitor wherein the non0fluorinated component includes a (meth) acrylate (claim 10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190392995
US 20190006116
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848